Citation Nr: 1549988	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  08-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (hereinafter, "lumbar spine disorder"). 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant had certified active service in the National Guard from October 1975 to March 1976.  The record further reflects that he had additional service with the National Guard, which would have included periods of inactive duty training and active duty for training (ACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the current appellate claims. 

The RO in Honolulu, Hawaii, currently has jurisdiction over the Appellant's VA claims folder. 

The Appellant provided testimony at a hearing before personnel at the RO in April 2008, and before the undersigned Veterans Law Judge in July 2009.  Transcripts of both hearings have been associated with the Appellant's VA claims folder. 

In November 2009, the Board promulgated a decision that denied service connection for a lumbar spine disorder and a right knee disorder.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2011 memorandum decision, the Court vacated the Board's November 2009 decision and remanded the case for further development. 

Judgment was entered by the Court in September 2011, and Mandate in November 2011.

The Board subsequently remanded this case for further development in April 2012 and November 2013.  The case has now been returned for further appellate consideration.  

Although the Board regrets additional delay, for the reasons addressed below further development is still required in this case.  Consequently, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Appellant's attorney has contended, to include in a July 2015 statement, that the Veteran is entitled to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  The Board notes that while the Appellant did initially perfect an appeal on the issue of entitlement to TDIU, he withdrew his appeal as to that claim in April 2008.  See 38 C.F.R. § 20.204 (2015).  In other words, that issue is not before the Board for appellate consideration.  Nevertheless, as it has been raised by the record but has not been adjudicated by the below, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In this case, the Appellant contends that he developed degenerative disc disease of the lumbar spine as a result of an injury sustained as a result of participating in "slide for life" while on ACDUTRA in August 1987.  He maintains that he has had low back problems since that injury.  Although he acknowledges sustaining a post-service back injury in September 1989 while driving a bus, he contends that this injury only aggravated an existing back disorder.  

The Board acknowledges that the Appellant's service treatment records confirm he was injured in August 1987 during a period of ACDUTRA, while participating in "slide for life."  Further, these records note complaints of lower back pain following this injury.  However, these records, including X-ray studies, reflect the Appellant sustained an injury to the coccyx.  Nothing indicates any injury to the lumbar spine as a result of this injury, or at any other time during his service with the National Guard.  In fact, the Appellant's spine was subsequently evaluated as normal as part of a January 1988 periodic service examination.  Moreover, there does not appear to be any competent medical evidence of record diagnosing a chronic lumbar spine disorder until after the September 1989 bus accident.

The Board also observes that there are competent medical opinions of record which both support and refute the Appellant's contentions.  Specifically, private medical opinions dated in April 2007 and June 2012 an April from S. J. M., M.D. (hereinafter, "Dr. M"), and a February 2008 statement from L. O'R., DPT, support the Appellant's contentions regarding the lumbar spine disorder; while a VA medical examinations in March 2009, July 2012, and June 2014 are against these contentions.  In essence, the private opinions relate the current lumbar spine disorder as originating due to the in-service injury, and that the post-service bus accident injury aggravated an already existing disability.  The VA examinations essentially find that no chronic lumbar spine disorder developed from in-service injury, and that the current disability originated with the post-service bus accident injury.

The Board notes that the rationale provided by the VA examiners has focused, in part, on the lack of medical treatment for the lumbar spine from the time of the August 1987 period of ACDUTRA and the subsequent September 1989 bus accident.  However, as detailed in the July 2015 attorney statement the Appellant has reported he received treatment from a Dr. T. McLeod for back problems during this period.  Nevertheless, no treatment records from Dr. McLeod appears in the evidence available for the Board's review; and the Appellant's attorney contended that if the claims are not allowed then the case should be remanded to obtain such records.

Inasmuch as the Appellant has identified potentially pertinent evidence that is not of record, the Board finds that a remand is required in order to try and obtain such records.

With respect to the right knee claim, the Board notes the Appellant has contended, in part, that it is secondary to his lumbar spine disorder.  Therefore, these claims are inextricably intertwined and the Board must defer adjudication of the right knee claim until the development deemed necessary for the lumbar spine has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Appellant for his current disabilities of the lumbar spine and right knee since June 2014.  Even if the Appellant does not respond, determine if there are any VA treatment records for the pertinent period.  

The Appellant should also be requested to provide the address and a release for records for Dr. T. McLeod whom he reported treated him for back problems during the period from his August 1987 period of ACDUTRA and the September 1989 bus accident.

After securing any necessary release, obtain those records that are not on file. 

2.  Notify the Appellant that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back and/or right knee symptomatology.  The Appellant should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in December 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

